GOODE, J.
Plaintiff instituted an action against the St. Louis Transit Company and the United Railways Company as joint defendants to recover damages for an injury sustained from a trolley car. The car was operated by the servants of the transit company, under a *709lease to said company executed by tbe United Railways Company. A verdict was returned against both defendants, but subsequently a new trial was granted as to tbe United Railways Company and tbis appeal was prosecuted from tbe order sustaining tbe motion for new trial. Tbe evidence relied on to bold tbe United Railways Company responsible for tbe accident is tbe lease from it to tbe transit company and certain ordinances of tbe city of St. Louis. Tbis is the same evidence which was passed on in tbe case of Moorshead v. United Railways Co., 203 Mo. —. In tbe case just cited tbe Supreme Court decided that tbe United Railways Company was not liable for a personal injury to a passenger on a car caused by tbe negligence of a crew in tbe employ of tbe transit company and operating one of its cars. Tbe reasons given in said case are applicable to tbe cause before us and show the court below rightly sustained tbe United Railways Company’s motion for new trial. Its order is affirmed and tbe cause remanded.
All concur.